DETAILED ACTION
       
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS61-158417U, hereinafter JP’417, listed in IDS.
Regarding Claim 4, JP’417 discloses a plasticating screw (Figure 2-3) with a screw channel (Figure 2, screw chanel-21), that runs spirally around a screw core and is laterally delimited by a flight (Figure 2-3, flight-25), said screw channel comprising flow elements (Figure 3,  flow elements 19,20,22,23), that are distributed over its longitudinal direction and extend transversely over the screw channel, having a deep section (Figure 3, deep section-23) and a compression section (Figure 3-4, compression section-19) radially rising in the longitudinal direction, wherein the compression section forms at least one run-up surface (Figure 3, inclined surface-24) inclined towards the flight (Figure 3, flight-25),  to which run-up surface a plateau (Figure 3, plateau-20) for flow formation is connected in the longitudinal direction, the compression section  has at least two run-up surfaces inclined towards opposing flight sections (Figure 3, inclined surface-24 towards opposite flight sections), said run-up surfaces forming a wedge,  pointed against the flow direction (Figure 3, wedge-22).
Regarding Claim 2, JP’417 discloses  plasticating screw wherein the run-up surfaces  of the compression sections are concavely or convexly curved in the longitudinal direction of the screw channel (Figure 3, compression section 19 are concavely or convexly curved).
Regarding Claim 3, JP’417 discloses plasticating screw wherein the plateau (Figure 2-3, plateau-20) for flow formation is designed in a wave-like manner in the longitudinal direction of the screw channel.
Regarding Claim 4, JP’417 discloses plasticating screw wherein the plasticating screw forms at least two screw channels that are separated from one another by a common flight (Figure 2-3, flight-25), in which screw channel flow elements are arranged that are offset and spaced apart from one another (Figure 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS61-158417U, hereinafter JP’417, listed in IDS in view of Womer (US 6497508).
Regarding Claim 5, JP’417 discloses plasticizing screw has common flight (Figure 2) but didn’t disclose that common flight is broken through in an area that is upstream from the flow elements. In the same field of endeavor pertaining to the plasticating process, Womer discloses common flight-35 is broken through helically cut channel -34 that is upstream from the flow elements (Figure 2, col 4, line 29-40).
It would be obvious for one ordinary skilled in the art to modify the teachings of JP’417 with that of Womer for better accommodating the resins in the channel (col 5, line 10-12).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741